                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         DERRICK JESUS ODEN,
                                   7                                                         Case No. 17-cv-05853-YGR (PR)
                                                         Plaintiff,
                                   8                                                         ORDER GRANTING PLAINTIFF’S
                                                  v.                                         REQUESTS FOR EXTENSION OF
                                   9                                                         TIME TO FILE OPPOSITION TO
                                         E. SANTANA, et al.,                                 DEFENDANTS’ MOTION FOR
                                  10                                                         SUMMARY JUDGMENT
                                                         Defendants.
                                  11

                                  12           Plaintiff has filed requests for an extension of time in which to file his opposition to
Northern District of California
 United States District Court




                                  13   Defendants’ Motion for Summary Judgment. Having read and considered Plaintiff’s requests, and

                                  14   good cause appearing,

                                  15           IT IS HEREBY ORDERED that Plaintiff’s requests for an extension of time is

                                  16   GRANTED. The time in which Plaintiff may file his opposition to Defendants’ Motion for

                                  17   Summary Judgment will be extended up to and including twenty-eight (28) days from the date of

                                  18   this Order.

                                  19           Defendants shall file a reply brief no later than fourteen (14) days after the date Plaintiff’s

                                  20   opposition is filed.

                                  21           This Order terminates Docket Nos. 49 and 50.

                                  22           IT IS SO ORDERED.

                                  23   Dated: November 13, 2018

                                  24                                                     ______________________________________
                                                                                         YVONNE GONZALEZ ROGERS
                                  25                                                     United States District Court Judge
                                  26
                                  27

                                  28
